Yistje, J.
It is claimed the trial court erred in finding that the presence of the fifteen men in the town of Minocqua was solely for the purpose of logging and not as permanent residents of the- town; and in holding that they were not legal voters of the town.
No extended discussion of the evidence is necessary to show that the trial judge correctly found that the men in *477question were not permanent residents of the town. True, they were all unmarried, hgd no other place which they claimed as a home, and ate, slept, and kept their clothing in the logging camp. But they had no intention of remaining in the town longer than their logging job lasted. In fact, they were typical lumberjacks of northern Wisconsin whose “home” followed their “turkey.” Such men have no place of residence within any legal acceptation of the term.
Upon the second question a very long and persuasive argument is made by appellant to the effect that men circumstanced as these men were should not be disfranchised. Eor if they cannot vote where .they work, at election time, they cannot vote at all. They were citizens of the state, and it is claimed their privilege to vote is a constitutional one, beyond the power of legislative or judicial impairment, citing Stale ex rel. McCrael v. Phelps, 144 Wis. 1, 128 N. W. 1041, and State ex rel. Hunt v. Stafford, 120 Wis. 203, 97 N. W. 921, 1043. Our attention is also called to the rule announced by McCrary on Elections (4th ed.), sec. 105, based upon the case of Cessna v. Meyers, Smith, Elec. Cases, 60, wherein it is held that under certain circumstances transient workmen would be allowed to vote where they work, and to the cases of Kreitz v. Behrensmeyer, 125 Ill. 141, 17 N. E. 232, and Welsh v. Shumway, 232 Ill. 54, 83 N. E. 549, where like rules were applied. We deem, however, that we are foreclosed from deciding this question on judicial authority by the fourth subdivision - of sec. 69, Stats. 1911, which prescribes the rules for determining residence as a qualification to vote and declares that' they shall govern so far as applicable. The subdivision reads: “A person shall not be considered to have gained a residence in any town, ward or village of this state into which he shall have come for temporary purposes merely.” This rule declares the public policy of the state with reference to the right of transient workmen to vote where they work. That it is founded upon considerations that conduce to preserve the lawful exercise of the ballot and the right *478of self-government in local matters to the permanent residents of each locality, is plain. That, in view of the great number of transient workmen in many part's of the state, especially in the sparsely settled northern forest countries, there was an urgent necessity for such legislative declaration, is equally plain to any one conversant with conditions in that part of the state. Such a rule disfranchises no one. Every person can fix his own residence provided he makes it reasonably permanent by intending to return thereto when a temporary job is finished. The rule works no greater hardship on lumbermen or other transient workmen than it does on many other voters of the state. It would no doubt be a great convenience and save expense to many persons desiring to vote to be permitted to do so where they are on election day and have been for ten days prior thereto. But such a privilege would practically render it impossible in many cases to adequately guard the rightful exercise of the elective franchise or protect the interests of local communities where for the time being a great number of transient workmen may be. Sound public policy dictates that such mere transient sojourners in a town, who usually have no interest in an economical local government, or any adequate knowledge of local conditions and candidates for office, should not be permitted to control the result of an election therein, or to override the will of a great majority of the permanent residents who have to pay the taxes for the support of their government.
It is competent for the legislature to prescribe reasonable rules and regulations for the exercise of the elective franchise. To do so infringes upon no constitutional rights. It is because of the sacredness of the lawful use of the ballot, and of it's importance in governmental affairs, that the right as well as the duty is vested in the legislature to prescribe reasonable rules and regulations under which it may be exercised. Such rules and regulations tend to certainty and stability in government and render it possible to guard against corrupt *479and unlawful means being employed to tbwart tbe will of those lawfully entitled to determine governmental policies. Their aim is to protect lawful government, not to needlessly harass or disfranchise any one.
The cases of State ex rel. Bell v. Conness, 106 Wis. 425, 82 N. W. 288, and State ex rel. Hallam v. Lally, 134 Wis. 253, 114 N. W. 477, inferentially at least, support the conclusion of the trial court that the fifteen votes in question were unlawfully cast for the defendant.
By the Court. — Judgment affirmed.